
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.32



CONSULTING AGREEMENT


        THIS CONSULTING AGREEMENT (the "Agreement") is entered into this 17th
day of September 2001, by and between ValueClick, Inc., a Delaware corporation
(the "Company"), and Gregory R. Raifman, an individual ("Consultant").


RECITALS


        A.    The Company is in the business of providing (i) performance-based
Internet advertising solutions for advertisers and Web site publishers using
cost-per-click, cost per impression, cost-per-action and cost-per-lead pricing
models; (ii) third-party ad serving and outbound email delivery solutions for
online advertisers currently marketed under the "MOJO" brand name and
(iii) certain software modules used in the production, trafficking, buying,
archiving and financial planning and billing of offline media currently marketed
under the "AdWare" brand name (the "Business").

        B.    The Company desires to engage Consultant, as an independent
contractor, to perform the services described in this Agreement and Consultant
desires to perform such services for the Company, in accordance with the terms
and conditions set forth in this Agreement. This Agreement is not an employment
agreement, nor does there exist any intent between the Consultant and Company to
create an employment relationship.


AGREEMENT


        NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the parties agree as follows:

        1.    Consulting Services.    

        (a)    Duties.    Consultant agrees to render consulting services
("Consulting Services") to the Company for the term of this Agreement, devoting
his best efforts to promote the Company's business interests. Consultant's
duties and obligations shall include, without limitation, advising the Company
with respect to corporate development, strategic alliances and other strategic
transactions, and such other duties as the Company may from time to time
prescribe. Consultant shall report directly to the Company's Chief Executive
Officer, and shall perform those projects and tasks requested by the Company's
Chief Executive Officer. Consultant shall utilize due diligence and the highest
professional standards of practice in performing his services for the Company.
Consultant shall comply with all applicable laws and the Company's policies and
rules, as they may be in effect from time to time, during the term of this
Agreement.

        (b)    Limited Exclusivity.    During the term of this Agreement,
Consultant agrees to devote such time as is necessary to render the Consulting
Services, but in no event shall such time be less than 20% or more than 80% of
his professional time.

        2.    Term.    This Agreement is effective as of the date first set
forth above and shall terminate on the first anniversary hereof unless earlier
terminated pursuant to Section 11 below (the "Consulting Period"). Any contrary
representations, which may have been made to Consultant, shall be superseded by
this Agreement. This Agreement shall constitute the full and complete agreement
between Consultant and the Company on the nature of Consultant's services to be
provided to the Company, which may only be changed in an express written
agreement signed by Consultant and a duly authorized officer of the Company.

1

--------------------------------------------------------------------------------

        3.    Fees and Expenses.    

        (a)    Fee.    The Company shall pay Consultant, as compensation for his
services, an annual consulting fee of $250,000 (the "Consulting Fee"), payable
monthly by wire transfer or automatic deposit on the last business day of each
month during the Consulting Period.

        (b)    Expenses.    The Company shall reimburse Consultant for
reasonable costs and expenses incurred by Consultant in providing the Consulting
Services, in accordance with the Company's expense reimbursement guidelines.

        4.    Non-Disclosure; Proprietary Information.    As a condition of this
Agreement, Consultant will execute the Company's standard Proprietary
Information Agreement, a copy of which is attached hereto as Exhibit A.

        5.    Conflict of Interest.    It is important that the Consultant avoid
conflicts of interest. A typical conflict of interest is a situation where a
Consultant's private interest interferes with his/her loyalty or
responsibilities to the Company or raises question about such interference. In
the course of performing any consulting services, if the Consultant is in a
situation that may possibly represent a conflict of interest with respect to the
Company, the Consultant should immediately divulge such potential conflict to
the Chief Executive Officer or Board of Directors of the Company.

        6.    Non-Competition.    During the Consulting Period, Consultant shall
not without the express prior written consent of the Company, directly or
indirectly, engage in any business or activity, whether as an employee,
consultant, partner, principal, agent, representative, equity holder or in any
other individual, corporate or representative capacity (without limitation by
specific enumeration of the foregoing), or render any services or provide any
advice to any business, activity, person or entity (other than the Company)
involving (i) the Business, or (ii) the Company, provided that this restriction
shall not prohibit Consultant from owning any publicly traded stock that
constitutes not more than 1% of the outstanding capital stock of the issuer.

        7.    Non-Solicitation.    Consultant agrees that during the Consulting
Period and for a one (1) year period after termination of this Agreement,
Consultant will not: (i) directly or cause others to solicit, induce, encourage
or attempt to solicit or induce any Company employee to discontinue his or her
employment with the Company; (ii) usurp any opportunity of the Company that
Consultant becomes aware of during the Consulting Period or which is made
available to Consultant on the basis of Consultant's relationship with the
Company; (iii) directly or cause others to solicit or divert or attempt to
solicit or divert away from the Company any business or clients or customers of
the Company (collectively "Client"); or (iv) directly or cause others to induce
or encourage or attempt to induce or encourage Clients, suppliers, agents or
other persons under contract or otherwise associated or doing business with the
Company to reduce or adversely alter any such association or business with the
Company. "Client" shall be defined as any individual or entity for whom the
Company has performed services during the six (6) month period prior to the
termination of this Agreement.

        8.    Independent Contractor.    

        (a)  Consultant shall act in the capacity of an independent contractor
with respect to the Company, and not as an employee or authorized agent of the
Company. Consultant shall not have any authority to enter into contracts or
binding commitments in the name or on behalf of the Company. Consultant will not
use of the Company's logo or marks without prior written approval, and then such
use shall be only for the benefit of the Company and at the direction of the
Company. Consultant shall not be, nor represent himself as being, an agent of
the Company, and shall not be, nor represent himself or herself as being
authorized to bind the Company.

        (b)  Consultant agrees, acknowledges and understands that he shall not
have the status of an employee of the Company and shall not participate in any
employee benefit plans or group insurance

2

--------------------------------------------------------------------------------


plans or programs (including, but not limited to salary, bonus or incentive
plans, stock option or purchase plans, or plans pertaining to retirement,
deferred savings, disability, medical or dental), even if he is considered
eligible to participate pursuant to the terms of such plans. In addition,
Consultant understands and agrees that consistent with his independent
contractor status, he will not apply for any government-sponsored benefits
intended only for employees, including, but not limited to, unemployment
benefits.

        (c)  Consultant understands and agrees that he shall not participate in
any plans, arrangements, or distributions by the Company pertaining to or in
connection with any pension, stock, bonus, profit-sharing, or other similar
benefit program the Company may have for its employees, regardless of whether
Consultant is classified as an employee for any other purpose or is otherwise
eligible to participate in such plans. Consultant's exclusion from benefit
programs maintained by the Company is a material component of the terms of
compensation negotiated by the parties and is not premised on Consultant's
status as a non-employee with respect to the Company. To the extent that
Consultant may become eligible for any benefit programs maintained by the
Company (regardless of timing or reason for eligibility), Consultant hereby
waives his right to participate in the programs. Consultant's waiver is not
conditioned on any representation or assumption concerning Consultant's legal
status as a contractor or employee.

        (d)  The Company shall issue Form 1099 records for its payments to
Consultant made pursuant to this Agreement. Because Consultant is an independent
contractor, he is solely responsible for all taxes, withholdings, and other
similar statutory obligations, including, but not limited to, Workers'
Compensation Insurance; and Consultant agrees to defend, indemnify and hold
Company harmless from any and all claims made by any entity on account of an
alleged failure by Consultant to satisfy any such tax or withholding
obligations. Consultant warrants that he has sought and obtained independent
advice regarding the tax consequences of the payments made pursuant to this
Agreement.

        9.    Consultant's Representations.    Consultant agrees, represents and
warrants that:

        (a)  Consultant's performance of the Consulting Services or of any term
of this Agreement will not breach any agreement or understanding that Consultant
has with any other person or entity and that there is no other contract or duty
now in existence inconsistent with the terms of this Agreement;

        (b)  During the Consulting Period, Consultant shall not be bound by any
agreement, nor assume any obligation, which would in any way conflict with or be
inconsistent with the Consulting Services to be performed by Consultant under
this Agreement;

        (c)  In performing the Consulting Services, Consultant will not use any
confidential or proprietary information of any other person or entity or
infringe the intellectual property rights (including, without limitation,
patent, copyright, trademark or trade secret rights) of any other person or
entity nor will Consultant disclose to the Company, or bring onto the Company's
premises, or induce the Company to use any confidential information of any
person or entity other than the Company or Consultant;

        (d)  During the Consulting Period, Consultant will not disclose to the
Company, or use, or induce the Company to use, any proprietary information or
trade secrets of others. Consultant represents and warrants that Consultant has
returned all property and confidential information belonging to all prior
entities for whom Consultant has provided services, including, without
limitation, all files, records, documents, laboratory notebooks, drawings,
prototypes, plans, specifications, computer disks, sources codes, manuals,
books, forms, receipts, notes, reports, memoranda, studies, data, calculations,
recordings, catalogues, compilations of information, correspondence, and all
copies, abstracts, and summaries of the foregoing, instruments, tools, and
equipment, and all other physical items related to the business of the prior
entities. Consultant further represents and warrants that Consultant's
performance of the terms of this Agreement will not breach any agreement to keep
in confidence proprietary information acquired by Consultant in confidence or in
trust prior to or concurrent with

3

--------------------------------------------------------------------------------


this Agreement with the Company. Consultant has not entered into, and agrees not
to enter into, any oral or written agreement in conflict with this one; and

        (e)  Consultant will abide by all applicable laws and the Company's
safety rules in the course of performing the Consulting Services.

        10.    Indemnification.    Consultant will defend, indemnify and hold
the Company harmless against any and all losses, liabilities, damages, claims,
demands, suits, costs and expenses (including, without limitation, reasonable
attorneys' fees and court costs) ("Losses") arising or resulting, directly or
indirectly, from (i) Consultant's breach of Section 9 above, (ii) infringement
by Consultant's performance of the Consulting Services of any third party
intellectual property rights or (c) any failure (alleged or actual) by
Consultant to satisfy any of his tax or withholding obligations. The Company
will defend, indemnify and hold the Consultant harmless against any and all
Losses arising or resulting, directly or indirectly, from Consultant's services
performed within the scope and ordinary course of the relationship between
Consultant and the Company created by this Agreement except to the extent that
such Losses are a result of Consultant's willful misconduct or gross negligence.
The provision of this Section 10 shall not be applicable to Consultant's
services as a director of the Company.

        11.    Termination.    

        (a)  This Agreement may be terminated at any time upon the mutual
written consent of the Company and Consultant.

        (b)  This Agreement shall terminate automatically in the event of
Consultant's death or Disability (as defined below).

        (c)  This Agreement may be terminated at any time by the Consultant upon
thirty (30) days' prior written notice to the Company.

        (d)  This Agreement may be terminated by the Company upon thirty
(30) days' prior written notice to Consultant of his material breach of this
Agreement; provided, however, that if such material breach is capable of being
cured, this Agreement shall not terminate if Consultant cures such breach within
thirty (30) days of receiving such notice.

        (e)  In the event of termination, the Company shall promptly pay
Consultant any consulting fees earned but unpaid before termination, as well as
expenses reasonably incurred by Consultant prior to termination, so long as
Consultant submits appropriate expense reimbursement requests within thirty days
following the date of the termination notice.

        For purposes of this Section 11, "Disability" shall mean Consultant's
inability, by reason of any physical or mental injury or illness, to perform the
consulting services hereunder for a period in excess of ninety (90) consecutive
days. In such event, this Agreement shall be terminated on the last day of such
ninety (90) day period.

        12.    Limitation of Liability.    THE COMPANY SHALL NOT BE LIABLE WITH
RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE,
STRICT LIABILITY OR OTHER THEORY FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
EXEMPLARY OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION, ANY LOSS OF
REVENUES OR PROFITS.

        13.    Miscellaneous Provisions.    

        (a)    Entire Agreement.    No other agreements, representations or
understandings (whether oral or written) which are not expressly set forth in
this Agreement have been made or entered into by either party with respect to
the subject matter of this Agreement. This Agreement and the Proprietary
Information Agreement contain the entire understanding of the parties with
respect to

4

--------------------------------------------------------------------------------

the subject matter hereof. This Agreement can only be modified by a subsequent
written agreement executed by both parties hereto.

        (b)  All notices hereunder shall be in writing and shall be delivered in
person or by registered or certified mail, return receipt requested, or sent by
a nationally recognized overnight delivery service or by facsimile to the
applicable party at its address set forth below (or at such different address as
may be designated by such party by written notice to the other party). All
notices by mail shall be deemed delivered upon receipt.

To Company:
ValueClick, Inc. 4360 Park Terrace Drive, Suite 100
Westlake Village, California 91361
Telephone: (818) 575-4500
Facsimile: (818) 575-4503
Attn: Corporate Secretary

To Consultant:
Gregory R. Raifman
268 LaSalle Avenue
Piedmont, California 94610
Telephone: (510) 451-2225
Facsimile: (510) 451-2226

        (c)    Modifications and Waivers.    No provision of this Agreement
shall be modified, waived or discharged unless the modification, waiver or
discharge is agreed to in writing and signed by Consultant and by an authorized
officer of the Company. No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

        (d)    Choice of Law.    The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without regard to conflict of laws provisions thereof.

        (e)    Severability.    The parties agree that if one or more provisions
of this Agreement are held to be illegal or unenforceable, such illegal or
unenforceable portion(s) shall be limited or excluded from this Agreement to the
minimum extent required and the balance of the Agreement shall be interpreted as
if such portion(s) were so limited or excluded and shall be enforceable in
accordance with its terms.

        (f)    No Assignment.    This Agreement and all rights and obligations
of Consultant hereunder are personal to Consultant and may not be transferred or
assigned by Consultant at any time. The Company may assign its rights under this
Agreement to any entity that assumes the Company's obligations hereunder in
connection with any sale or transfer of all or a substantial portion of the
Company's assets to such entity.

        (g)    Arbitration.    Any dispute or claim arising out of or in
connection with this Agreement will be finally settled by binding arbitration in
Los Angeles, California in accordance with the rules of the American Arbitration
Association by one arbitrator appointed in accordance with said rules. The
Consultant and the Company shall split the cost of the arbitration filing and
hearing fees and the cost of the arbitrator. Each party shall bear its own
attorney fees, unless otherwise determined by the arbitrator. The arbitrator
shall apply California law, without reference to rules of conflicts of law or
rules of statutory arbitration, to the resolution of any dispute. Judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. Notwithstanding the foregoing, the parties may apply to
any court of competent jurisdiction for preliminary or interim equitable relief,
or to compel arbitration in accordance with this paragraph, without breach

5

--------------------------------------------------------------------------------




of this arbitration provision. This Subsection 13(g) shall not apply to any
dispute or claim relating to the Proprietary Information Agreement.

        (h)    Headings.    The headings of the paragraphs contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of any provision of this Agreement.

        (i)    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

        (j)    Survival.    Notwithstanding anything contrary in this Agreement,
Consultant agrees that all obligations under Sections 4-10 and 13(g) of this
Agreement shall continue in effect after termination of this Agreement.

[SIGNATURE PAGE FOLLOWS]

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Consulting Agreement is entered into on the
date first set forth above.

        CONSULTANT HAS READ THIS AGREEMENT CAREFULLY AND UNDERSTANDS AND ACCEPTS
THE OBLIGATIONS WHICH IT IMPOSES UPON CONSULTANT WITHOUT RESERVATION. NO
PROMISES OR REPRESENTATIONS HAVE BEEN MADE TO CONSULTANT TO INDUCE CONSULTANT TO
SIGN THIS AGREEMENT. CONSULTANT SIGNS THIS AGREEMENT VOLUNTARILY AND FREELY.

ACCEPTED AND AGREED TO:

      ValueClick, Inc. / "Company"   Gregory R. Raifman / "Consultant"      

By: /s/ Samuel J. Paisley   /s/ Gregory R. Raifman  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

         

Name: Samuel J. Paisley   Name: Gregory R. Raifman  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

          Title: Chief Operating Officer        

--------------------------------------------------------------------------------

     

7

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.32
CONSULTING AGREEMENT
RECITALS
AGREEMENT
